StekNHAgeN,
concurring: While the earlier decisions in Jacob F. Brown, Trustee, 9 B.T.A. 521, and Margaret B. Sparrow et al., Trustees, 18 B.T.A. 1, support this decision, it is, in my opinion, contrary to the statute. Those decisions were not taken up for court review, and since the rule they announce has been effective and applied ever since, I should not now vote to upset it.
By the terms of the trust instrument and the practical construction of the trustee, the trust income in excess of the amount deemed advisable for the beneficiary’s education, support and maintenance was to be and was accumulated and held for future distribution. Thus, it was squarely within section 219 (a) (1) and taxable to the fiduciary. It was not to be distributed currently within section 219 (a) (2), even though the accident of the petitioner’s twenty-first birthday occurred within this taxable year and thus required final distribution of the trust res. Hence, the $37,374.20 which was not distributable currently in 1925, but was held for future distribution at the termination of the trust, was taxable to the trustee and not to the petitioner.
Maequette and Black agree.